Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-16, 18-21, 23 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bachrach (US 20140194174 A1).
Regarding claim 1, Bachrach discloses a method of creating a three-dimensional (3D) puzzle of an object, the method comprising: 
receiving a 3D model of the object (receiving a three-dimensional shape, para. 0025); 
sequentially extracting a plurality of preliminary segments (puzzle pieces, para. 0026) from the 3D model; and 
generating a plurality of two-dimensional (2D) printable segments (see para. 0031) corresponding to the plurality of preliminary segments, 
wherein the 3D model comprises a polygon mesh (para. 0029), 
sequentially extracting a plurality of preliminary segments from the 3D model comprises, for each preliminary segment, selecting a random polygon from the polygon mesh that has not been selected for another one of the plurality of preliminary segments as an initial polygon (a three-dimensional surface is first converted into a three-dimensional mesh representation. The three-dimensional surface may initially comprise a continuous representation (e.g., Bezier curves, NURBS curves, etc.), a discrete representation (e.g., a voxel array, a polygon array, etc.), or any other appropriate representation. The three-dimensional mesh representation comprises a set of simple polygons (e.g., triangles, quads) in three-dimensional space. The translation of the initial three-dimensional surface into a mesh representation may be tuned by an operator to control parameters such as number of polygons, polygon geometry characteristics, mesh accuracy control, etc. The three-dimensional mesh representation is then converted into a set of two-dimensional puzzle piece representations. Either a one to one or many to one conversion of polygons to puzzle pieces may be used. This translation may also be furred by an operator, to control parameters such as number of polygons per piece, piece geometry characteristics, etc., para. 0029), and 
the initial polygon is included as part of the preliminary segment (three-dimensional mesh representation comprises a set of simple polygons (e.g., triangles, quads) in three-dimensional space, para. 0029).
Regarding claim 2, Bachrach discloses the method of claim 1 wherein the plurality of printable segments are configured to be printed to create a plurality of printed segments that are configured to be selectively coupled together to form a 3D representation of the object (fabricator 712 to fabricate the one or more puzzle pieces including the attachment points and the receiving points, para. 0063). 
Regarding claim 5, Bachrach discloses the method of claim 1 wherein sequentially extracting a plurality of preliminary segments from the 3D model comprises sequentially extracting (see the extracted puzzle piece representations in figures 2A and 2B) the plurality of preliminary segments from the polygon mesh (three-dimensional mesh representation comprises a set of simple polygons (e.g., triangles, quads) in three-dimensional space, para. 0029) until each one of the polygons of the polygon mesh has been selected for one of the plurality of preliminary segments (see figures 2A and 2B).
Regarding claim 6, Bachrach discloses the method of claim 1 wherein the polygon mesh is a triangle mesh, wherein the initial polygon is an initial triangle [[(Tinit)]] (e.g., puzzle piece representation 210), and wherein sequentially extracting a plurality of preliminary segments from the 3D model comprises, for each preliminary segment: 
constructing a first direction segment in a first direction away from the initial triangle (e.g., puzzle piece representation 202 in a direction away from 210); 
constructing a second direction segment in a second direction, different than the first direction, away from the initial triangle (e.g., puzzle piece representation 206 in a second direction away from 210); 
constructing a third direction segment in a third direction, different than the first and second directions, away from the initial triangle (e.g., puzzle piece representation 208 in a third direction away from 210); and 
selecting the one of the first, second and third direction segments that has the longest length as the preliminary segment (e.g., puzzle piece representation 208).
Regarding claim 10, Bachrach discloses the method of claim 1, wherein the polygon mesh is a triangle mesh (see figures 2A and 2B), wherein the initial polygon is an initial triangle [[(Tinit)]] (e.g., puzzle piece representation 210), and wherein sequentially extracting a plurality of preliminary segments from the 3D model comprises, for each preliminary segment: 
selecting triangles in a set of triangles [[(Tset)]] (puzzle piece representation 228) that share a common vertex (see figures 2A and 2B) with the initial triangle (e.g., puzzle piece representation 210); 
selecting an outer triangle [[(Touter)]] (e.g., 206) that has an edge that is connected to an edge of one of the triangles in the set of triangles that does not share an edge with another one of the triangles in the set of triangles; 
selecting triangles that are intersected by a circular or spiral path [[(S)]] (puzzle piece representation 224) extending from the outer triangle and around the set of triangles until the circular or spiral path intersects a triangle that has previously been selected for another one of the preliminary segments (Piece representations 228 and 230 both have circular paths. Examiner articulates that any of the triangles or piece representations could be selected in order to intersects a triangle that has previously been selected for another one of the preliminary segments.); and 
optionally rotating the selected triangles into the same plane as the initial triangle Examiner articulates that any of the triangles or piece representations could be rotated in order to try and fit within a puzzle. This is inherent when trying to complete a puzzle.).
Regarding claim 18, Bachrach discloses the method of claim 1 wherein the object is or includes a head of a person (three-dimensional surface 100 comprises a sphere, an elephant, a fire truck, a baseball bat, or any other appropriate three-dimensional surface, para. 0033. Examiner articulates that if “an elephant” or “any other appropriate three-dimensional surface” are possibilities, then it stands to reason that a person’s head could be represented as a puzzle.).
Regarding claim 19, Bachrach discloses the method of puzzle piece representations comprise a random number of triangles, an operator controlled number of triangles, or any other appropriate number of triangles, para. 0038).
Regarding claim 20, Bachrach discloses the method of claim 1 further comprising:
providing the plurality of printable segments to a printer (puzzle piece 500 is fabricated by molding, cutting, stamping, or any other appropriate fabrication technique, para. 0058); 
printing the plurality of printable segments to create the plurality of printed segments that correspond to the plurality of printable segments (puzzle piece 500 is fabricated by molding, cutting, stamping, or any other appropriate fabrication technique, para. 0058).
Regarding claim 21, Bachrach discloses the method of claim 20 further comprising selectively coupling the printed segments to one another to form the 3D representation of the object (attachment and receiving points comprise attachment and receiving points for pop-rivets. A joint is formed by aligning the hole of an attachment point with the hole of a receiving point and attaching a pop-rivet into the hole to fasten the pieces together. In various embodiments, attachment and receiving points comprise attachment and receiving points for pop-rivets, tabs and slots, pings and gaps, or any other appropriate attachment and receiving points, para. 0043).
Regarding claim 23, Bachrach discloses an electronic device (the term `processor` refers to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions, para. 0022) comprising: a processor; and a storage medium coupled to the processor and comprising computer readable program code that when executed by the processor causes the processor to perform the method of claim 1 (a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor, para. 0022).
Regarding claim 24, Bachrach discloses a computer program product (see para. 0024) comprising: 
a non-transitory computer readable storage medium comprising computer readable program code embodied in the medium that when executed by a processor causes the processor to perform the method of claim 1 (a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor, para. 0022).

Allowable Subject Matter
Claims 6 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/Primary Examiner, Art Unit 2677